 


109 HCON 84 IH: Directing the Architect of the Capitol to enter into a contract for the design and construction of a monument to commemorate the contributions of minority women to women’s suffrage and to the participation of women in public life, and for other purposes.
U.S. House of Representatives
2005-03-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. CON. RES. 84 
IN THE HOUSE OF REPRESENTATIVES 
 
March 3, 2005 
Mr. Davis of Illinois submitted the following concurrent resolution; which was referred to the Committee on House Administration
 
CONCURRENT RESOLUTION 
Directing the Architect of the Capitol to enter into a contract for the design and construction of a monument to commemorate the contributions of minority women to women’s suffrage and to the participation of women in public life, and for other purposes. 
 
 
1.Construction of monument commemorating contributions of minority women to women’s suffrage
(a)In generalNot later than 1 year after the date of the adoption of this concurrent resolution, the Architect of the Capitol shall enter into a contract for the design and construction of a monument to commemorate the contributions of minority women to women’s suffrage and to the participation of women in public life in the United States.
(b)Women depicted on monumentThe monument constructed pursuant to the contract entered into under subsection (a) shall include depictions of an appropriate representative of each of the following, as determined by the recommendations provided by the advisory committee under section 2:
(1)African American women.
(2)Hispanic American women.
(3)Asian Pacific American women.
(4)Jewish American women.
(5)Native American women.
(c)Deadline for completionThe contract entered into under subsection (a) shall include a requirement the monument designed and constructed under the contract be completed and delivered to the Architect of the Capitol not later than 18 months after the date on which the Architect enters into the contract.
(d)Placement in Capitol Visitor CenterUpon delivery of the monument constructed pursuant to the contract entered into under subsection (a), the Architect of the Capitol shall arrange for the monument to be placed in permanent display in the Capitol Visitor Center.
2.Use of advisory committee for making recommendations on women to be depicted on monument
(a)In generalThe individuals to be depicted on the monument designed and constructed under this concurrent resolution shall be those individuals recommended by an advisory committee consisting of—
(1)1 member appointed by the Speaker of the House of Representatives;
(2)1 member appointed by the minority leader of the House of Representatives; and
(3)1 member appointed by the President Pro Tempore of the Senate.
(b)Deadline for appointmentMembers of the advisory committee shall be appointed not later than 30 days after the adoption of this concurrent resolution.
(c)No compensation for serviceMembers of the advisory committee shall serve without pay.
(d)Solicitation of nominees from publicThe members of the advisory committee shall solicit from the general public nominees for depiction on the monument designed and constructed under this concurrent resolution.
(e)Deadline for submission of recommendationsNot later than 90 days after the date of the adoption of this concurrent resolution, the advisory committee shall submit to the Architect of the Capitol the names of the individuals to be depicted on the monument designed and constructed under this concurrent resolution.
3.Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this concurrent resolution (including sums necessary for the advisory committee to carry out its duties under section 2), to remain available until expended. 
 
